Citation Nr: 0931226	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-04 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE


Whether new and material evidence has been received to reopen 
the claim for an effective date earlier than March 29, 1984, 
for a grant of service connection for post-concussion organic 
personality syndrome, to include whether a rating decision in 
January 1973 involved clear and unmistakable error (CUE).  




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel





INTRODUCTION

The Veteran served on active duty from September 1963 to March 
1967 and from August 1969 to August 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the RO.  


FINDINGS OF FACTS

1.  The Board, in a decision promulgated in November 1995, 
denied the claim for an effective date earlier than March 29, 
1984, for a grant of service connection for post-concussion 
organic personality syndrome, to include whether a rating 
decision in January 1973 involved CUE; that decision was 
affirmed on appeal.  

2.  The November 1995 decision of the Board is res judicata as 
to the claim for an effective date earlier than March 29, 1984, 
for a grant of service connection for post-concussion organic 
personality syndrome, to include whether a rating decision in 
January 1973 involved CUE.


CONCLUSION OF LAW

The November 1995 decision of the Board, denying the claim for 
an effective date earlier than March 29, 1984, for a grant of 
service connection for post-concussion organic personality 
syndrome, to include whether a rating decision in January 1973 
involved CUE is res judicata and is dismissed with prejudice as 
a matter of law.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 
20.1409(c) (2008); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, the Veterans Claims Assistance Act of 2000 
is not applicable to CUE claims.  See Livesay v. Principi, 15 
Vet. App. 165, 178-79 (2001) (en banc); see also Parker v. 
Principi, 15 Vet. App. 407, 412 (2002) (regarding CUE claim as 
to a prior final RO decision).

The initial application for VA compensation was received in 
September 1972 requesting service connection for a heart 
condition.  A January 1973 RO rating decision denied service 
connection for a heart condition.  The Veteran did not appeal 
from this decision.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1972).

On March 29, 1984, the Veteran submitted another application 
for VA compensation, requesting service connection for post 
concussion syndrome.  A November 1984 RO rating decision 
granted service connection for post concussion organic 
personality syndrome, effective on March 29, 1984.

The Veteran did not file a timely Notice of Disagreement with 
the effective date assigned for the grant of service 
connection.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1984).  

The Veteran first requested an earlier effective date for the 
grant of service connection for the service-connected post-
concussion organic personality syndrome in 1992.  

In a Decision of November 1995, the Board determined that the 
January 1973 rating decision, which denied the claim of service 
connection, did not involve CUE.  

In a February 1997 decision affirming the Board's November 1995 
decision, the United States Court of Appeals for Veterans 
Claims (Court) found that the RO's failure to obtain service 
medical records or to provide a neuropsychiatric examination 
prior to adjudicating the claim for service connection for a 
heart disorder in January 1973 could not form the basis for a 
CUE claim even if such actions violated VA's duty to assist, 
citing Caffrey v. Brown, 6 Vet. App. 377 (1994). 

The Court also affirmed the Board's determination that March 
29, 1984, was the correct effective date for the grant of 
service connection for post-concussion organic personality 
syndrome.  

In April 2002, the RO received another claim from the Veteran 
for the assignment of an earlier effective date for the grant 
of service connection for post-concussion organic personality 
syndrome.  

In May 2004, the Board determined that none of the additional 
evidence received since November 1995 was new and material 
because it did not show VA receipt of a claim, formal or 
informal, of service connection for post-concussion organic 
personality syndrome any earlier than March 29, 1984.   

In October 2006, the RO received the Veteran's current claim to 
reopen his claim for the assignment of an earlier effective 
date for the grant of service connection for post-concussion 
organic personality syndrome based on CUE in the January 1973 
RO rating decision.

As noted above, the Court affirmed the November 1995 Board 
decision in February 1997, and the Veteran did not timely 
appeal from that decision.

CUE consists of "errors that are undebatable, so that it can be 
said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992).  "It must 
always be remembered that [clear and unmistakable error] is a 
very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

A disagreement with how the agency of original jurisdiction 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).  Subsequently developed evidence may not be considered 
in determining whether error existed in the prior decision.  
See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). Moreover, 
a failure on the part of the RO to fulfill its statutory duty 
to assist the veteran with the development of facts pertinent 
to a claim does not constitute CUE.  See Caffrey v. Brown, 6 
Vet. App. 377, 384 (1994). In order to be CUE, the error must 
be of a type that is outcome- determinative. See Glover v. 
West, 185 F.3d 1328 (Fed. Cir. 1999).

Here, the 1997 decision of the Court, upholding the Board's 
1995 decision, is final and controlling under the doctrine of 
res judicata in connection with the current claim for an 
effective date earlier than March 29, 1984, for a grant of 
service connection for post-concussion organic personality 
syndrome, to include whether a rating decision in January 1973 
involved CUE.  See Flash v. Brown, 8 Vet. App. 332, 340 (1995) 
and Routen v. West, 142 F.3d 1434, 1437-38 (Fed. Cir. 1998) 
(applying finality and res judicata to VA decisions).

The Court has held that in a case where the law, as opposed to 
the facts, is dispositive, the claim must be denied due to the 
lack of legal merit or entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for an effective date earlier than March 29, 1984, 
for a grant of service connection for post-concussion organic 
personality syndrome, to include whether a rating decision in 
January 1973 involved CUE, must be denied by operation of law.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


